Case 8:19-cv-00423-WFJ-SPF Document 123 Filed 07/07/20 Page 1 of 7 PageID 1202




                            UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

CHRISTOPHER MARK PARIS, and                                   Case No. 8:19-cv-00423
OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC
                                                              Judge William F. Jung
  Plaintiffs                                                  Magistrate Judge Sean P. Flynn

  v.

 GUBERMAN PMC, a Connecticut
 Corporation, DARYL GUBERMAN,
 an Individual, DONALD LABELLE,
 an Individual

  Defendants

                                           /

         PLAINTIFFS MOTION TO REOPEN CASE AND HOLD DEFENDANTS
       DARYL GUBERMAN, GUBERMAN PMC, LLC, AND DONALD LABELLE IN
                          CONTEMPT OF COURT

       Plaintiff, Christopher Mark Paris ("Paris") hereby moves the Court, pursuant to Federal Rule

of Civil Procedure 70(e) and reopens the case against Daryl Guberman, Guberman PMC, and Donald

Labelle to enforce the terms of the permanent injunction (Doc. 111), and states in support as follows:

                                   FACTUAL BACKGROUND

 1.        On May 18, 2020, the Honorable Court entered an Order on the Plaintiff’s Motion for

Final Default Judgment against the Defendants (Doc. 111).

 2.        On May 19, 2020, Clerk Elizabeth Warren entered the final default judgment into the

record and closed the case (Doc. 112).

 3.        Subsequently, rather than complying with the terms of the permanent injunction, the

Defendants have unleashed new defamatory material and posted Plaintiffs’ trade secrets.


                                                  1
Case 8:19-cv-00423-WFJ-SPF Document 123 Filed 07/07/20 Page 2 of 7 PageID 1203



 4.        The Defendants have made a mockery of the judicial process throughout these

proceedings blatantly ignoring the rulings of this Court in numerous instances, which was

chronicled in the original Motion for Entry of Final Judgment (Doc. 110) and the Certification of

Facts Demonstrating Contempt (Doc. 103).

 5.        It is hereby requested that the Honorable Court reopens the case to enforce the terms of

the permanent injunction and holds the Defendants in contempt.

                             ARGUMENTS AND AUTHORITIES

      A. Legal Standard

         To prevail on a motion for civil contempt, the movant must show, by clear and

 convincing evidence (1) that a court order was in effect, (2) that the order required certain

 conduct by the respondent, and (3) that the respondent failed to comply with the court’s

 order. FDIC v. LeGrand, 43 F.3d 163, 170 (5th Cir. 1995)(citing Martin v. Trinity Indus., Inc.,

 959 F.2d 45, 47 (5th Cir. 1992)).

         The Court has inherent power to reopen a case in order to enforce a permanent

 injunction that was issued. Tracfone Wireless Inc. v. Technopark Co. Ltd, 313 F.R.D. 680 (S.D.

 Fla. 2016). “Injunctions are enforced through the district court’s civil contempt power.” Thomas

 v. Blue Cross & Blue Shield Ass’n, 594 F.3d 823, 829 (11th Cir.2010) (citing Alabama v. U.S.

 Army Corps of Eng’rs, 424 F.3d 1117, 1134 n. 23 (11th Cir.2005)); see also Belize Telecom Ltd.

 v. Gov’t of Belize, 2005 WL 7858276, at *4 (S.D.Fla. Apr. 13, 2005) (“Federal courts have the

 power to enforce an injunction, if necessary, through contempt proceedings.”).

         “A party commits contempt when he violates a definite and specific order of the court

 requiring him to perform or refrain from performing a particular act or acts with knowledge of the

 court’s order.” SEC v. First Fin. Group, 659 F.2d 660, 669 (5th Cir. 1981). A finding of contempt

 is not predicated on the willfulness of the contemnor's actions. See Am. Airlines, Inc. v. Allied
                                                 2
Case 8:19-cv-00423-WFJ-SPF Document 123 Filed 07/07/20 Page 3 of 7 PageID 1204



 Pilots Ass'n, 228 F.3d 574, 581 (5th Cir.2000). Rather, the court must examine whether the

 contemnor actually failed to comply with the court's order. Id. In the contempt context, “clear and

 convincing evidence” is that “weight of proof which produces in the mind of the trier of fact a firm

 belief or conviction as to truth of the allegations sought to be established, evidence so clear, direct,

 weighty and convincing as to enable fact finder to come to a clear conviction, without hesitancy,

 of the truth of the precise facts of the case.” Travelhost, Inc. v. Blandford, 68 F.3d 958, 961 (5th

 Cir.1995) (internal quotation marks omitted).

         To establish civil contempt, Plaintiffs are required to show, by clear and convincing

 evidence, that the underlying order was violated. See McGregor v. Chierico, 206 F.3d 1378, 1383

 (11th Cir. 2000); Howard Johnson Co. v. Khimani, 892 F.2d 1512, 1516 (11th Cir. 1990). As the

 movant, TracFone must establish that: “(1) the allegedly violated order was valid and lawful; (2)

 the order was clear and unambiguous; and (3) the alleged violator had the ability to comply with

 the order.” Riccard v. Prudential Ins. Co., 307 F.3d 1277, 1296 (11th Cir. 2002) (citing McGregor,

 206 F.3d at 1383 (11th Cir. 2000)). “The Supreme Court has made clear that the absence of

 willfulness is not a defense to a charge of civil contempt.” F.T.C. v. Leshin, 618 F.3d 1221, 1232

 (11th Cir. 2010) (citing McComb v. Jacksonville Paper Co., 336 U.S. 187, 191 (1949)). Moreover,

 as the order that Technopark has disobeyed is in connection with a judgment, “Federal Rule of

 Civil Procedure 70(e) . . . provides that when a party disobeys a lawful order, a district court may

 . . . hold the disobedient party in contempt.” TracFone Wireless, Inc. v. Holden Prop. Servs., LLC,

 at *2 (S.D. Fla. May 8, 2015); Breen v. Tucker, 821 F. Supp. 2d 375, 383 (D.

D.C. 2011); see also Rancheria v. Salazar, 2013 WL 6185450, at *2 (E.D. Cal. Nov. 23, 2013)

(“Rule 70(e) contempt may issue where the court has required the party to perform any specific act,

and the party fails to comply within the time specified.”)



                                                    3
Case 8:19-cv-00423-WFJ-SPF Document 123 Filed 07/07/20 Page 4 of 7 PageID 1205



        “Once a prima facie showing of a violation has been made, the burden of production shifts

 to the alleged contemnor, who may defend his failure on the grounds that he was unable to

 comply.” Commodity Futures Trading Comm’n v. Wellington Precious Metals, Inc., 950 F.2d

 1525, 1529 (11th Cir. 1992). However, a party can only demonstrate an inability to comply “by

 showing that they have made ‘in good faith all reasonable efforts to comply.’” Citronelle-Mobile,

 943 F.2d at 1301 (quoting United States v. Ryan, 402 U.S. 530, 534 (1971)). This can be

 accomplished only by producing “detailed evidence specifically explaining why he cannot

 comply.” Parker v. Scrap Metal Processors, Inc., 468 F.3d 733, 740 (11th Cir. 2006).

      “[A]n injunction often requires continuing supervision by the issuing court and always a

continuing willingness to apply its powers and processes on behalf of the party who obtained that

equitable relief.” Sys. Fed’n No. 91, 364 U.S. at 647. ‘In deciding whether an injunction has been

violated it is proper to observe the objects for which the relief was granted and to find a breach of

the decree in a violation of the spirit of the injunction, even though its strict letter may not have

been disregarded.’ ” Inst. of Cetacean Research v. Sea Shepherd Conserv. Soc’y, 774 F.3d 935, 949

(9th Cir. 2014) (quoting John B. Stetson Co. v. Stephen L. Stetson Co., 128 F.2d 981, 983 (2d Cir.

1942)). A defendant cannot escape the district court’s power to enforce its injunction through

procedural mechanisms designed to insulate its actions from review. See, e.g., Nehmer v. U.S. Dep’t

of Veterans Affairs, 494 F.3d 846, 860 (9th Cir. 2007) (“[T]he VA cannot usurp the power of a

district court to construe the provisions of an order it has issued or divest that court of its

authority[.]”); Movers Conference of Am. v. United States, 251 F. Supp. 882, 885 (S.D. Cal. 1966)

(holding that federal government should have sought modification of injunction rather than simply

adopting revised policy that purported to address court’s prior holding).

      “Upon a finding of contempt, the district court has broad discretion in assessing sanctions to

protect the sanctity of its decrees and the legal process.” Test Masters Educ. Servs., Inc. v. Singh,
                                                  4
Case 8:19-cv-00423-WFJ-SPF Document 123 Filed 07/07/20 Page 5 of 7 PageID 1206



428 F.3d 559, 582 (5th Cir. 2005) (citing Am. Airlines, Inc. v. Allied Pilots Ass’n, 228 F.3d 574,

585 (5th Cir. 2000)). In civil contempt cases, sanctions may be imposed to coerce compliance with

the court’s order, compensate for losses sustained as a result of the non-compliance, or both. Am.

Airlines, Inc., 228 F.3d at 585, citing United States v. United Mine Workers of Am., 330 U.S. 258,

303 (1947). Civil contempt sanctions may include a fine (coercive, conditional or compensatory),

imprisonment, a combination of a fine and imprisonment, and attorneys’ fees incurred in obtaining

the finding of contempt. See S.E.C. v. Amerifirst Funding, Inc., 3:09-CV-601-D, 2006 WL 522124,

*17 (N.D. Tex. Feb. 1, 2008), aff’d in part and vacated in part, Whitcraft v. Brown, 570 F.3d 268

(5th Cir. 2009); U.S. v. Scott, 4:03-CV-1410-A, 2004 WL 1068118, *3 (N.D. Tex. Apr. 5, 2004),

citing United Mine Workers v. Bagwell, 512 U.S. 821, 827-29 (1994).

    B. Defendants should be enjoined from Discussing Plaintiffs Online

       Florida courts have acknowledged that circumstances in which an offending party

poses an interference with another’s business provides an exception to the general rule

against injunctive relief and a prior restraint on speech. See Zimmerman v. D.C.A. at

Welleby, Inc., 505 So.2d 1371 (Fla. 4th DCA 1987)(where there are independent grounds for

invoking; see also Murtagh v. Hurley, 40 So.3d 62 (2nd DCA 2010).

                                 REMEDIES FOR CONTEMPT

        A.     Fine and Imprisonment

               The primary purpose of a contempt sanction determines whether it is civil or

        criminal in nature. Lamar Fin. Corp. v. Adams, 918 F.2d 564, 566 (5th Cir.1990)). An

        order is viewed as criminal if intended to punish the contemnor and vindicate the authority

        of the court, and civil if intended to coerce the contemnor into compliance with a court

        order. Id. Although appropriate for either civil or criminal contempt, imprisonment is civil

        in nature if conditional and coercive, and criminal in nature if it is backward-looking and
                                                  5
Case 8:19-cv-00423-WFJ-SPF Document 123 Filed 07/07/20 Page 6 of 7 PageID 1207



        unconditional. Id. If an order is partly coercive and partly punitive, “the criminal feature

        of the order is dominant.” Port v. Heard, 764 F.2d 423, 426 (5th Cir.1985).

        B.     Attorneys’ Fees

               As noted, courts have “discretion to award reasonable attorney’s fees and other

        expenses necessary to make an innocent party whole” in a civil contempt proceeding. Dow

        Chemical Co. v. Chemical Cleaning, Inc., 434 F.2d 1212, 1215 (5th Cir. 1970). Because

        the Defendant violated the injunction and Plaintiffs incurred attorneys’ fees in obtaining

        the finding of contempt, it should be awarded its fees. See Cook v. Ochsner Found. Hosp.,

        559 F.2d 270, 272 (5th Cir. 1977) (“Courts have, and must have, the inherent authority to

        enforce their judicial orders and decrees in cases of civil contempt. Discretion, including

        the discretion to award attorneys’ fees, must be left to a court in the enforcement of its

        decrees.”).

        C.     Daryl Guberman, Donald Labelle and Guberman PMC Should be Held in
               Contempt

        Donald Labelle, Daryl Guberman, and Guberman PMC’s actions and statements clearly

 violate the Injunction (Doc. 111). Despite being noticed of the violation of the injunction, they

 clearly have no intention to obey the Court Order (See attached Exhibit “A”).

                                                      PRAYER

        WHEREFORE, Plaintiffs respectfully requests:

               1.      That this case is reopened.

               2.      That LaBelle, Guberman and Guberman PMC be held in contempt of

                       court, or in the alternative, ordered to appear and show cause why he

                       should not be held in contempt of Court;

               3.      That an arrest warrant is issued for Daryl Guberman based on his
                                                  6
Case 8:19-cv-00423-WFJ-SPF Document 123 Filed 07/07/20 Page 7 of 7 PageID 1208



                        noncompliance with every single standing court order in this case;

                4.      That the Defendants are enjoined from disparaging and defaming

                        Plaintiffs’ business and from publishing confidential pricing information;

                5.      That the Defendants are ordered to stop harassing Plaintiffs’ customers and

                        potential clients;

                6.      The Defendants remove all material ordered to be removed in the links

                        referenced in Doc. 111-1.

                7.      The Court shall retain jurisdiction to enforce the Final Judgment and

                        Permanent Injunction.

                                 GOOD FAITH CERTIFICATE

             Pursuant to Florida Middle District local rule 3.01(g), Plaintiffs assert that they

conferred with counsel for Guberman PMC, Bruce Minnick, on June 10, 2020, regarding the

matters in this Motion, and that attempts were made with Mr. Guberman and Mr. Labelle by the

undersigned counsel on June 24, 2020 to resolve matters, but the undersigned was unable to

resolve the issues in dispute thus necessitating the filing of this motion.

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and complete copy of this document was electronically
filed with the clerk of courts in Broward County, Florida on the 7th day of July 2020.
                                                        Respectfully submitted,

                                                        Shrayer Law Firm, LLC.
                                                        912 South Andrews Avenue
                                                        Fort Lauderdale, FL 33316
                                                        Tel. (954) 601-3732
                                                        Email: ghs@shrayerlaw.com

                                                        /s/Glen H. Shrayer

                                                        Glen H. Shrayer, Esq.
                                                        Fl Bar No. 57253
                                                    7
